EXAMINER’S AMENDMENT/COMMENT
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2021.03.12 has been entered.
 
Response to Remarks
Applicant’s remarks, see page 6 to 8, filed 2021.03.12, with respect to the rejection of claims 11 and 13-14 have been fully considered and are persuasive. 
In view of the examiner’s amendment subsequent to the 2021.04.08 interview and agreed upon amendment, the rejection of claims 11 and 13-14 has been withdrawn. 

Allowable Subject Matter
Claims 11-22 are allowed. The following is an examiner’s statement of reasons for allowance: claims 11-22 are allowed primarily because the prior art of record cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by the combination of more than one reference. 
Claim 23 was cancelled per the interview. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Sasha Varghese on 2021.04.08. The application has been amended as follows: 

11.  (Currently Amended)  A gas turbine hot part comprising: 
	a body portion; 
	a porous portion on at least a part of the body portion, the porous portion being configured to allow a cooling gas to pass therethrough; and 
	at least one filter upstream of the porous portion in a flow direction of the cooling gas, the at least one filter being capable of trapping substances that cannot pass through the porous portion, 
	wherein: 
	a cooling gas supply hole for supplying the cooling gas to the porous portion extends through the at least the part of the body portion from an inlet of the at least the part of the body portion to an outlet of the at least the part of the body portion; 
	a cross-sectional area of the cooling gas supply hole decreases toward the outlet of the at least the part of the body portion in the flow direction of the cooling gas; and 
	the at least one filter is inside the cooling gas supply hole at the inlet of the at least the part of the body portion in the flow direction of the cooling gas; and
the at least one filter does not extend to the outlet of the at least the part of the body portion in the flow direction of the cooling gas.

23. (Cancelled)

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to J. Todd Newton, Esq. whose telephone number is (313)446-4899.  The examiner can normally be reached on 0700-1500 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
 If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg can be reached at (571) 270-3508.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, 

/J. Todd Newton, Esq./Primary Examiner, Art Unit 3745                                                                                                                                                                                                        4/22/2021 11:09 AM